9 F.3d 242
PAINEWEBBER REAL ESTATE SECURITIES, INC., Plaintiff-Appellant,v.D.G. MEYER & CO. and Donald G. Meyer, Defendants-Appellees.
No. 501, Docket 93-7452.
United States Court of Appeals,Second Circuit.
Argued Oct. 28, 1993.Decided Nov. 9, 1993.

George W. Clark, Huntington, NY (Joseph D'Elia, of counsel), for plaintiff-appellant.
George O. Guldi, Westhampton Beach, NY (Thomas T. McVann, of counsel), for defendants-appellees.
Before LUMBARD, VAN GRAAFEILAND and WINTER, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by Judge Wood in the district court.  See PaineWebber Real Estate Securities, Inc. v. D.G. Meyer & Co., 835 F.Supp. 116 (1993).